t c memo united_states tax_court albert okorogu and rita okorogu petitioners v commissioner of internal revenue respondent docket no filed date akintunde samuel akintimoye for petitioner albert okorogu renato l izquieta for petitioner rita okorogu cassidy b collins and christine a fukushima for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively respondent also determined accuracy-related_penalties pursuant to sec_6662 of dollar_figure and dollar_figure for and respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether respondent properly disallowed itemized_deductions that petitioners claimed for and whether respondent properly disallowed deductions for business_expenses that petitioner albert okorogu h claimed in connection with his self- employment for and whether petitioners received and failed to report cancellation of debt income of dollar_figure for whether h received and failed to report unemployment_compensation of dollar_figure for whether petitioners are liable for the accuracy-related_penalties under sec_6662 and whether petitioner rita okorogu w is entitled to innocent spouse relief under sec_6015 findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference h resided in nigeria and w resided in california at the time the petition was filed background on petitioners’ marriage h and w met in nigeria and married in at the time of their marriage h worked as an optical engineer in california w was a physician and worked at a teaching hospital in nigeria h returned to california after the wedding and w remained in nigeria until in w and the couple’s two young children moved to california to live with h w is and was at the time that she moved a proficient english speaker but she could not work as a physician in the united_states w was a stay-at-home mother and homemaker for several years after she moved to the united_states besides h and her children w did not have any family members or close friends living in the united_states during this time h emotionally and physically abused w throughout their marriage frequently in the presence of their children incidents of abuse h was highly controlling of w’s life inside and outside the home in particular he monitored and restricted w’s social interactions at some point in h bugged the house and he overheard w and her mother who had come from nigeria to visit her grandchildren gossiping about him when h returned home he beat w so badly that she had to be taken to the emergency room w’s back was broken and she could not walk normally for months in another incident in h examined w’s phone and discovered the phone number of a woman with whom he had forbidden w to speak h confronted w and started hitting her and choking her in front of their children w managed to get free and call the police and h was arrested on charges of domestic battery child endangerment and dissuading a witness w stated to police at this time that there had been at least separate domestic violence events in the home since following the incident w filed for and obtained a temporary restraining order against h w obtained several temporary restraining orders against h between and but she never followed up to obtain a permanent restraining order because she feared it would give h a reason to become even more violent for the incident h was charged and found guilty of misdemeanor battery by the los angeles county superior court control of family finances h controlled all decisions regarding spending and family finances h did all of the shopping for the family even picking out the clothes that w would wear before h provided w with a debit card on which he imposed a dollar_figure spending limit if w exceeded the dollar_figure limit h would take away the debit card take away w’s car keys and throw her out of the house and lock the door during this same time h purchased for himself numerous new vehicles including a dodge ram truck a range rover a mercedes gl450 and a volkswagen phaeton which he later had shipped to nigeria h was highly secretive and routinely neglected to inform or consult w about matters that significantly affected their family finances in h purchased a house in valencia california valencia house county records show that after w and the children moved into the valencia house w executed a quitclaim_deed transferring her interest in the house to h as his sole and separate_property w does not recall ever being presented with or signing that deed in date h executed a grant deed that transferred the valencia house to himself and another individual as co-trustees of the okorogu family_trust h executed two more grant deeds for the valencia house in date and date to two more individuals also designated co-trustees of the family_trust h did not inform w about the transfers and w did not know any of the individuals named in the grant deeds eventually h became unable to pay for the valencia house and h and w and the children were forced to leave w’s and h’s employment and income employment and wages for years in issue in date w began working full time at the university of california at los angeles ucla as a clinical researcher ucla paid w wages of dollar_figure and dollar_figure in and respectively w’s job at ucla ended in date when the grant providing for her employment ran out from at least until h worked as an optical engineer at the aerospace corp aerospace in el segundo california aerospace paid h wages and other compensation of dollar_figure and dollar_figure in and respectively h was laid off by aerospace in date in addition to his employment at aerospace h reported on his federal_income_tax returns for and income and losses arising from business activity that he conducted through a sole_proprietorship in connection with this business h claimed deductions for various expenses including advertising contract labor insurance office expenses supplies taxes and licenses travel utilities and other expenses h reported net losses from his business activity of dollar_figure and dollar_figure for and respectively other sources of income for years in issue in date h began receiving dollar_figure per week pursuant to an unemployment insurance claim filed with the employment development department edd of the state of california the edd issued h payments totaling dollar_figure as unemployment_compensation in on date aerospace federal credit_union credit_union sent a letter advising petitioners that they were delinquent in making payments on a visa credit card debt various attempts were made between may and october of to contact petitioners about the visa credit card debt and to set up a repayment plan for this debt on date the credit_union discharged the outstanding debt of dollar_figure on the visa credit card and issued h a form 1099-c cancellation of debt reporting that amount on date the credit_union sent h a statement of credit denial termination or change informing him that the credit_union had charged off the visa credit card debt w’s current financial difficulties in date h left the united_states and traveled back to nigeria h made at least a couple of trips to the united_states in and he also called regularly to speak to w and their children h currently resides in nigeria w still resides in california with the children h has provided money to support w and the children on only one occasion since w is currently unemployed as of the time of trial w depended on welfare and food stamps for support petitioners’ tax returns and the notice_of_deficiency before w did not know of any obligation to file a tax_return with the internal_revenue_service irs reporting her income w was not required to file formal tax returns in nigeria and h never informed her of the requirement to do so in the united_states form sec_1040 u s individual_income_tax_return electing the status of married_filing_jointly were filed timely for h and w for tax_year sec_2011 and sec_2012 although the returns for and purported to bear w’s electronic signature w did not participate in the preparation of these returns and did not sign them the returns for and reported h’s and w’s wages from their respective employment schedules c profit or loss for business attached to the returns claimed deductions for business_expenses and reported net losses for h’s business activity for both years the returns also claimed itemized_deductions for h and w totaling dollar_figure and dollar_figure for and respectively schedules a itemized_deductions attached to the returns claimed deductions for state and local_taxes personal_property_taxes charitable_contributions unreimbursed employee_expenses tax preparation fees and other expenses the return for did not report income from unemployment_compensation or cancellation of indebtedness respondent sent a notice_of_deficiency notice to petitioners on date in the notice respondent disallowed all expenses claimed as deductions on schedules c for h’s business activity for and respondent also disallowed schedule a itemized_deductions for personal_property_taxes charitable_contributions unreimbursed employee_expenses and other expenses because the sum of the itemized_deductions that respondent allowed was less than the standard_deduction for each year respondent adjusted petitioners’ joint taxable_income to allow the standard_deduction respondent also determined that petitioners had received and failed to report unemployment_compensation income of dollar_figure and cancellation of debt income of dollar_figure both for other adjustments that respondent determined in the notice were later conceded w’s amended petition on date petitioners filed a joint petition in this court that was drafted by shared counsel on date the irs received a completed form_8857 request for innocent spouse relief for w requesting relief from the tax_liabilities determined in the notice because w filed the form_8857 after her initial petition the irs did not issue a determination_letter regarding her request for innocent spouse relief see chief_counsel notice cc-2013-011 wl date on or around date w obtained new counsel shortly thereafter w moved for and was granted leave to file a separate amended petition in the amended petition w raised a claim to relief from joint_and_several_liability under sec_6015 respondent concedes that w is entitled to relief and h disputes her entitlement i deductions claimed for and opinion generally taxpayers bear the burden of proving that the adjustments set forth in the commissioner’s notice_of_deficiency are erroneous see rule a 290_us_111 specifically taxpayers must prove their entitlement to claimed deductions see 503_us_79 292_us_435 taxpayers bear the burden of maintaining the records needed to establish their entitlement see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir h alone was responsible for preparing the form sec_1040 that were the purported joint tax returns for himself and w and w had no information or evidence relating to deductions h did not attend or testify at trial and he presented no evidence to substantiate either the itemized_deductions claimed for petitioners or the expenses claimed as deductions for h’s business activity respondent’s determinations in the notice regarding the itemized_deductions and the business_expense deductions are therefore upheld because of petitioners’ failure to satisfy their burden_of_proof ii unemployment_compensation and cancellation_of_indebtedness_income gross_income includes unemployment_compensation and any discharge_of_indebtedness of the taxpayer sec_61 sec_85 in cases where the commissioner determines that the taxpayer received and failed to report some item_of_gross_income the commissioner bears the initial burden of producing at least minimal evidence linking the taxpayer to the income-producing activity or the receipt of funds 774_f2d_932 9th cir once the commissioner meets the burden of production the burden_of_proof shifts to the taxpayer to produce credible_evidence that he or she did not receive the alleged income or of proving that the commissioner’s deficiency calculations were not grounded on a minimal evidentiary foundation id see also fisher v commissioner tcmemo_2014_219 at we conclude that respondent’s determinations are based on substantive evidence linking petitioners with the unemployment_compensation and the discharge_of_indebtedness income the record contains a certified irs wage and income transcript transcript for h for tax_year the transcript reflects that in the credit_union issued h a form 1099-c reporting debt discharged of dollar_figure and the edd issued h a form 1099-g certain government payments reporting unemployment_compensation payments of dollar_figure additionally respondent at trial produced certain business records of the credit_union and the edd we received the records of the credit_union into evidence without objection h’s counsel objected to the admission into evidence of the records of the edd on the basis of authentication hearsay best evidence rule and lack of foundation h’s counsel’s primary objection to the introduction of the edd records focused on an irregularity in a cover letter that accompanied the records the cover letter is addressed to h and states that the attached summary of unemployment_compensation payments was issued in response to a request made by h respondent’s counsel stipulated at trial that the edd records were not issued in response to a request by h and argued that this irregularity was due to attempts by the edd to conform with the interagency document request made by respondent in the light of h’s objections we reserved ruling on the admissibility of the edd records and stated that h would have the opportunity to challenge the authenticity of those records as part of the posttrial briefing stage nothing in the record leads us to doubt that the edd records are genuine we accept respondent’s counsel’s explanation of the irregularity in the cover letter the records are prefaced by a certification that complies with the authentication requirements of rule of the federal rules of evidence and the records otherwise fit within the hearsay exception for records of a regularly conducted activity see fed r evid business records exception we overrule h’s objections and receive the records of the edd into evidence h has not raised a reasonable dispute as to the items of income reported on the information returns absent a reasonable dispute the transcript is sufficient to establish a minimal evidentiary foundation for respondent’s determinations that h received and failed to report cancellation of indebtedness and unemployment_compensation income see sec_6201 see also hawkins v commissioner tcmemo_2008_168 wl at the business records of the credit_union and the edd further substantiate the amounts of income and the dates that h received them because petitioners produced no evidence to contradict the records supporting respondent’s determinations we sustain the income adjustments in the notice for unemployment_compensation and discharge_of_indebtedness income iii sec_6662 accuracy-related_penalties respondent determined for each of the year sec_2011 and sec_2012 that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment of federal_income_tax that is attributable to a taxpayer’s negligence or a substantial_understatement_of_income_tax respondent asserts that petitioners had substantial understatements of income_tax and that they were negligent in their underpayments for the years in issue under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties 116_tc_438 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return less any rebate sec_6662 an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec d a five thousand dollars is greater than of the tax that we conclude was required to be shown on petitioners’ returns respondent has met the initial burden of production because our conclusions as to the deficiencies result in the following substantial understatements year tax shown on form_1040 tax required to be shown understatement dollar_figure big_number dollar_figure big_number dollar_figure big_number because respondent has met the burden of production by showing that the understatements are substantial we need not address the issue of negligence see sec_1_6662-2 income_tax regs once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer and he or she must come forward with persuasive evidence that the penalty is inappropriate rule a higbee v commissioner t c pincite the sec_6662 penalty is inappropriate for any portion of the underpayment for which it is shown the taxpayer had reasonable_cause and acted in good_faith sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs h did not testify at trial and there is otherwise no information in the record regarding how and under what circumstances the joint returns for h and w were prepared ultimately neither petitioner put facts forward to show that the penalties should not apply accordingly respondent’s determinations of the accuracy- related penalties are upheld iv w’s request for innocent spouse relief married taxpayers may elect to file a joint federal_income_tax return sec_6013 generally after making the election each spouse is jointly and severally liable for the entire tax due for that taxable_year sec_6013 however a spouse who has made a joint_return may elect to seek relief from joint_and_several_liability under sec_6015 sec_6015 we have jurisdiction to determine a requesting spouse’s entitlement to relief under sec_6015 where as here the spouse has raised the matter as an affirmative defense in a petition invoking the court’s deficiency jurisdiction under a 119_tc_267 aff’d 360_f3d_361 2d cir at least a portion of the understatement_of_tax for each of and arises from disallowed joint itemized_deductions which are attributable in part to w also a portion of the understatement for arises from dollar_figure of interest_income that w concedes she received and failed to report the parties therefore agree that w is not entitled to full relief from the deficiencies determined in the notice under either sec_6015 or c if a requesting spouse is not eligible for relief under sec_6015 or c he or she may be eligible for relief under sec_6015 sec_6015 sec_6015 provides that a requesting spouse may be relieved from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either for determinations by the commissioner the statute directs that equitable relief be granted u nder procedures prescribed by the secretary sec_6015 revproc_2013_34 2013_43_irb_397 superseding revproc_2003_61 2003_2_cb_296 provides guidelines that the commissioner follows in determining whether a requesting spouse qualifies for equitable relief under sec_6015 we consider all relevant facts and circumstances in determining whether a requesting spouse qualifies for such relief sec_6015 132_tc_203 this court has considered the factors and analysis of revproc_2013_34 supra in prior cases decided under sec_6015 see eg reilly-casey v commissioner tcmemo_2013_292 at n see also 136_tc_432 employing analogous factors from revproc_2003_61 supra w asserts and respondent concedes that she meets the criteria for relief outlined by revproc_2013_34 supra and that she should be granted full relief from the liabilities determined in the notice however before we render a determination on the merits of w’s claim for equitable relief we must determine whether the returns filed for petitioners for and were valid joint returns equitable relief can be granted only for an individual who has made a joint_return sec_6015 see also revproc_2013_34 sec_4 i r b pincite h opposes our granting of equitable relief for w on the ground that the returns that he caused to be filed for himself and w for the years in issue were not valid joint returns in support of his position h cites w’s testimony and statements made on w’s completed form_8857 that she knew nothing of the preparation or filing of the returns for the years in issue that her purported signature on the returns was a forgery and that she was unaware of any_tax reporting obligation at the time that the returns were filed h argues that because the and returns were not valid joint returns the liabilities determined for those years should be redetermined on the basis of rates and allocation of income for married persons filing separately w and respondent argue that although w did not sign and did not expressly agree to h’s filing of the returns for and the returns were valid joint returns because w tacitly consented to the filing of joint returns by h whether a joint_return has been filed is a question of fact the resolution of which depends upon the intent of the parties 27_tc_270 aff’d 251_f2d_44 8th cir to file jointly both spouses must intend to make a joint_return see 26_tc_405 weber v commissioner tcmemo_1995_125 wl128456 at the absence of the signature of one spouse does not necessarily preclude a finding of a valid joint_return where the facts otherwise indicate that an income_tax return was intended by both spouses to be a joint_return 35_tc_747 the tacit_consent_rule holds that the intent to file a joint_return may be inferred from facts demonstrating that a nonsigning spouse tacitly approved or acquiesced in the other spouse’s filing of the joint_return see eg id harris v commissioner tcmemo_1961_324 wl this court has considered a variety of factors in evaluating the issue of tacit consent especially whether the nonsigning spouse filed a separate_return whether the nonsigning spouse objected to the other spouse’s joint filing and whether the couple’s prior filing history indicates the intent to file jointly see eg heim v commissioner t c at 10_tc_859 aff’d per curiam 175_f2d_240 6th cir 29_bta_646 thus a history of reliance by the nonsigning spouse on the other spouse with respect to family financial matters including the preparation of tax returns suggests that the nonsigning spouse consented to the other spouse’s filing of the return in question see 56_tc_1 furthermore the inclusion of income and deductions attributable to the nonsigning spouse on the return generally will be taken as proof of the intent to file a joint_return even where the nonsigning spouse failed to give his or her express consent to the filing see eg 34_tc_740 aff’d 325_f2d_1 2d cir acquaviva v commissioner tcmemo_1996_542 wl at the tacit_consent_rule has been described as an extension of the presumption of correctness that generally attaches to the commissioner’s determinations specifically a determination that a joint_return was made despite the fact that one spouse failed to sign the return hennen v commissioner t c pincite the returns that h prepared for and were each submitted with what purported to be w’s electronic signature and respondent accepted and processed the returns as the valid joint returns for h and w accordingly the notice issued by respondent determined that h and w were jointly and severally liable for the deficiencies determined therein respondent has maintained the position throughout this proceeding that the returns submitted by h were valid joint returns h indisputably intended to file joint income_tax returns with w for the years in issue h was responsible for preparing the returns and for providing all of the information shown on them by electing joint filing_status h benefited from tax_rates and other items available only to joint filers and he claimed exemptions and other deductions attributable to the family unit when the original petition was filed in this court h filed it jointly with w at that time h did not contend that respondent’s deficiencies should be redetermined on the basis that he and his spouse should be treated as married persons filing separately h raised the argument that the and returns were not valid joint returns only following the filing of w’s amended petition the situation here is unusual in that the spouse whose signature is not on the return is adopting it whereas the spouse who filed the return as a joint_return attempts to disavow it w has testified that the returns for and were prepared and filed entirely without her knowledge or consent that she never looked at or signed those returns and that she was not even aware at the time that those returns were filed that she had an obligation to report her income to the irs w also testified that she is a law-abiding citizen and that she would have ensured that returns were filed for her for the years in issue had she known of the obligation to file indeed w testified that she would have signed the exact returns prepared by h had he presented them to her perhaps because the facts of this case are so unusual the parties have not cited and we have not found any authority directly in point some guidance however may be found in 412_f2d_304 2d cir aff’g on this issue and rev’g on other grounds tcmemo_1967_174 late in the history of the controversy the wife claimed that the returns in question were not joint returns this court and the court_of_appeals both recognized that the evidence was conflicting as to whether returns signed only by the husband and in his name were joint returns this court reached the conclusion and the court_of_appeals affirmed that the returns were valid joint returns after balancing the evidence and giving greater weight to the inclusion on the returns of the wife’s income the spouses’ filing of a joint petition in which they did not reject the commissioner’s joint treatment of them the belated repudiation of joint_return classification and the husband’s failure to testify although he was in a position to shed much light on his understanding of the returns and his wife’s knowledge and approval thereof id pincite w’s failure to object to h’s filing or to file separate returns for the years in issue may be explained by her ignorance at the time of any_tax reporting obligation however we do not conclude that w’s ignorance in this respect discredits her contention that she tacitly consented to h’s filing for her for the years in issue w’s ignorance was due to h’s conscious efforts to dominate family finances and to close her off from social interactions w testified convincingly that she would have acquiesced in h’s filing and signed the returns had h presented them to her at the time that he prepared them in the light of w’s testimony we cannot view her simple lack of knowledge of the filing requirement as evidence of any desire or intent not to file joint returns with h for the years in issue w’s actions following the time that she learned of a tax reporting obligation are consistent with her assertion that she tacitly consented to the joint filings made by h for and when w filed a separate_return for tax_year she elected head_of_household status for herself but she made no attempt to amend or resubmit the earlier return filed for her for or the record of w’s administrative filings and her actions before this court including her amended petition arguing that she is entitled to relief from joint_and_several_liability shows that she has consistently ratified and adopted the returns that h filed for the years in issue see ziegler v commissioner tcmemo_2003_282 wl at on balance the evidence leads us to conclude that w approved or at least acquiesced in h’s filing of joint returns for and we conclude that w tacitly consented to filing joint income_tax returns with h for and and that the returns filed for petitioners for those years were valid joint returns other than challenging the validity of the joint returns h does not advance any argument that w fails to meet the conditions for equitable relief as prescribed in revproc_2013_34 supra and as applied by this court in other cases we agree with w and respondent that those conditions are met see id sec_4 i r b pincite abuse and restricting access to necessary financial information are factors that strongly favor granting equitable relief under sec_6015 see id sec_3 d a i r b pincite see also hollimon v commissioner tcmemo_2015_157 at w’s testimony and supporting documentation that she provided establishes that she suffered from near constant emotional and physical abuse during the time that h lived with her and the children in california h strictly and secretively controlled the family’s finances and w reasonably feared his retaliation for any attempt to question or challenge his decisions after h moved to nigeria in date he continued to instill fear in and exercise control_over w and the children we accept w’s testimony that she remains fearful of his retaliation to this day h’s counsel’s attempts to discredit w’s testimony to this effect arguing that h was physically removed from the household and that w had control_over her own bank account from date onwards ignore the realities of an abusive relationship and the fact that h returned to california multiple times during this period there is no evidence supporting h’s arguments or contradicting w’s testimony his position in this case appears simply vindictive we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
